   Case 18-03328-5-DMW            Doc 86 Filed 12/09/19 Entered 12/09/19 12:16:02           Page 1 of 1



    SO ORDERED.

    SIGNED this 9 day of December, 2019.



                                                                   ____________________________________
                                                                   David M. Warren
                                                                   United States Bankruptcy Judge
______________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

     IN RE:                                                        CASE NO. 18-03328-5-DMW

     JOHN DOUGLAS BAILEY, JR.
     CANDICE MARIE BAILEY
                                                                   CHAPTER 13
                            DEBTORS

                        ORDER VACATING ORDER DATED MAY 24, 2019

           This matter comes on to be heard upon the November 21, 2019 Order entered by the

    Honorable James C. Dever, III, United States District Judge ordering that the appeal of United

    States of America v. John Douglas Bailey, Jr. and Candice Marie Bailey, Case No. 5:19-cv-226 is

    dismissed as moot and directing this court to vacate its Order dated May 24, 2019 (DE 65)

    sustaining the objection to the claim of the Internal Revenue Service; now therefore,

           It is ORDERED, ADJUDGED and DECREED that the Order dated May 24, 2019 (DE 65)

    be, and hereby is, vacated.



                                          END OF DOCUMENT
